DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dichter (2,151,840). Dichter teaches a system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations (figures 8-9, p.3 left column lines 52-59, right column lines 26-28) comprising at least one heating station (stations ll-V, p.3 right column lines 58-60), at least one forming station (station II, p.3 right column lines 35-52), and a separating station (p. 2 right column lines 6-9, figure 4), wherein the converter is operable to translate a glass tube through the plurality of processing stations (p. 3 left column lines 62-66). Dichter further teaches a gas flow system comprising a gas source and at least one gas delivery assembly (32) fluidly coupled to the gas source, the at least one gas delivery assembly positioned to .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840). Dichter teaches a system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations (figures 8-9, p.3 left column lines 52-59, right column lines 26-28) comprising at least one heating station (stations ll-V, p.3 right column lines 58-60), at least one forming station (station II, p.3 right column lines 35-52), and a separating station (p. 2 right column lines 6-9, figure 4), wherein the converter is operable to translate a glass tube through the .
Regarding claims 2 and 17, Dichter teaches the gas flow is delivered through a distal end of the glass tube after the proximal end is heated (p. 2 right column lines 14-19), thus suggesting the gas is delivered as a gas pulse into the glass tube.
Regarding claim 3, Dichter teaches the glass tube is cycled from station to station (p. 3 left column lines 62-66), wherein a gas flow is supplied to a distal end of the glass tube at the processing station for opening the proximal end of the glass tube.  This suggests the gas is supplied in a pulse for the duration that is equal or less than the dwell time of the glass tube at this station. 
Regarding claim 5, Dichter teaches the gas delivery assembly comprises a nozzle positioned to deliver a gas from the gas source into the glass tube through the distal end of the glass tube (p. 2 right column lines 14-19, figure 5).
Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) as applied to claim 1 above, and further in view of Frost et al. (2019/0263707).  Dichter does not offer specifics on the gas delivery apparatus, such as a flow controller. Frost teaches a similar system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations wherein the converter is operable to index a glass tube through the plurality of processing stations ([0064]-[0070], figure 1). Frost also teaches a gas flow system operable deliver a gas flow adjacent a proximal end of the glass tube for the removal of at least a portion of the an atmosphere from the interior of the glass tube and reduce contamination of an inner surface of the glass tube by alkali release ([0013], [0074], [0081], [0088]-[0090]), figures 4 and 5). Frost further teaches the gas flow is supplied with variable flow rates and providing such flow rates using a mass flow controller, MFC ([0095]-[0096], table 1).  Thus, the mass flow controller of Frost can be operated to vary a flow rate of the flow of gas adjacent to the proximal end of the glass tube.  The MFC can be set to the desired flow rates, which would naturally account for the size of the glass article ([0094], [0097]). Frost teaches the variable gas flow can account for different glass tube diameters and glass tube opening diameters ([0097]).  Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have provided for a mass flow controller for the gas deliver to the distal end of the glass tube in the apparatus of Dichter, so as to accommodate differences in the glass tube being process, such as diameters.
Regarding claim 10, Frost teaches the nozzle is spaced apart from an end of the glass tube by a distance om the range of 0.1mm to 5 mm ([0081]), which overlaps within 
Regarding claim 11, Dichter teaches a different step that requires a supply of gas through a gas delivery assembly (figure 7, p. 3 left column lines 27-29), which suggests a plurality of gas delivery assemblies, one at a piercing station and one at a heating station.  Frost teaches the gas flow is supplied from steps 2 through 6, which is shown as different processing stations in figure 1 ([0088]-[0090]), and several glass tubes are being processed simultaneously through the converter.  Since several glass tubes are simultaneously processed and gas is employed in several of the processing stations, it would be obvious to one of ordinary skill in the art to expect the system of Dichter and Frost to comprise of a plurality of gas delivery assemblies, each of the plurality of gas delivery assemblies positioned at a piercing station, as well as heating and forming stations.
Claims 6-7, 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840), as applied to claim 5 above, and further in view of Smith (3,403,016).  Dichter teaches a nozzle, but fails to specify a valve or actuator for the gas delivery assembly. Smith teaches a process for producing a glass articles comprising a plurality of processing stations (col. 2 lines 15-25, 31,, 42-50, figure 1) and a gas flow system, wherein the gas flow system comprises a gas source and at least one gas delivery assembly coupled to a processing station, gas delivery assembly . 
Regarding claim 7, Dichter teaches the nozzle is positioned at the distal end of glass tube. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the apparatus of Dichter to comprise a positioner coupled to the nozzle in order to position the nozzle.  Similarly, Smith suggests a positioner for positioning the blow head relative to a distal end of the glass article (col. 2 lines 59-65, col. 4 lines 24-31).
Regarding claim 13, Dichter shows in figure 5, nozzle 32 further comprises an enclosure coupled to the gas source and positioned to enclose a distal end of the glass tube, but doesn’t specify if an internal volume of the enclosure is in fluid communication with the distal end of the glass tube. Smith also teaches the gas flow system comprises an enclosure (15) fluidly coupled to the gas source, the enclosure positioned to enclose a distal end of the glass tube (8), wherein the an internal volume (41) of the enclosure is in fluid communication with the distal end of the glass tube when the glass tube is enclosed within the enclosure and the gas flow system is operable to pass a gas from the gas source, into the enclosure, and into the distal end of the glass tube (figures 2-2, 
Regarding claim 14, as mentioned in claim 6, Smith teaches the gas delivery assembly comprising a valve 27 coupled to the gas source and valve actuator 23 to operate the valve to open and close positions for delivering gas to the distal end of the glass article (col. 2 lines 56-58, col. 3 lines 9-12, 26-48, col. 4 lines 32-39).
Regarding claims 23, Smith teaches the enclosure can be coupled to an exterior of the surface of the glass tube (col. 3 lines 4-12, figures 2 and 3). 
Claims 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) and Smith (3,403,016), as applied to claim 13 above, and further in view of Frost et al. (2019/0263707).  Dichter does not offer specifics on the gas delivery apparatus, such as a flow controller. Frost teaches a similar system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations wherein the converter is operable to index a glass tube through the plurality of processing stations ([0064]-[0070], figure 1). Frost also teaches a gas flow system operable deliver a gas flow adjacent a proximal end of the glass tube for the removal of at least a portion of the an atmosphere from the interior of the glass tube and reduce contamination of an inner surface of the glass tube by alkali release ([0013], [0074], [0081], [0088]-[0090]), figures 4 and 5).  Frost teaches the gas flow supplied to the distal end of the glass article is controlled with a mass flow controller (MFC), which .
Regarding claim 18, Dichter teaches holders such as chucks (p. 3 left column, lines 63-66). Frost also teaches the glass articles are held on the converter as it progresses through the stations, thus suggesting holders for the glass articles ([0064]).  Smith teaches the gas flow system comprises a plurality of enclosures, such as two, each of the enclosures coupled to processing station to enclose the distal end of the glass article.  Naturally, the enclosures would be coupled to the plurality of holders of the converter of Dichter and Frost.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) and Smith (3,403,016), as applied to claim 7 above, and further in view of  Mukasa (6,305,729).  Smith teaches the enclosure is coupled to a bracket (16) that allows movement of the enclosure into position on the distal end of the glass article (col. 2 lines 59-62, col. 3 lines 39-44), but doesn’t specify a rail.  Mukasa teaches another well-known means for support a nozzle while allowing for positioning of the nozzle is a rail and bracket system, wherein a bracket secures the nozzle to be move along a rail to . 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) as applied to claim 5 above, and further in view of Bartsch (2004/0129026).  Dichter teaches the nozzle is positioned at the distal end of the glass tube to open a closed end of the glass tube (p. 2 right column lines 14-19, figure 5), but doesn’t specify an orientation. Bartsch teaches a typical process for producing glass articles from glass tubing comprises thermally cutting the tube to length, which results in a closed bottom in the remaining tubing and in the severed article.  The remaining tubing is subsequently subjected to further processing to open the closed end and create the mouth of the next glass article ([0005], [0029] of Bartsch, [0064] of Frost). Bartsch shows in figure 1, that gas can be supplied from the top of the glass tubing, especially when processing a closed bottom end of the tubing ([0030]).  Bartsch teaches this prevents any vapors from being introduced into the hollow body ([0020]-[0021]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a nozzle to be positioned vertically above the distal end of the glass tubing so as provide for a blowing gas to prevent the vapors from being introduced while the mouth end is being formed. 
Regarding claim 12, as mentioned Bartsch teaches subjecting the closed end of remaining tubing to further processing to open the closed end and create the mouth of the next glass article, wherein the processing involves supplying gas to the interior of the glass tubing while heating the closed end with a flame ([0005], [0029], [0030]).  Thus, since the gas creates an overpressure (i.e. prevents production of low pressure [0030]), the gas flow is considered sufficient to open a meniscus of the glass formed on the proximal end of the glass tube in the separating station. 
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840), Smith (3,403,016) and Frost et al. (2019/0263707), as applied to claim 18 above, and further in view of Moseler et al. (2014/0373574).  Dichter and Frost fail to specify a manifold for the gas flow system.  Moseler teaches a similar system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations comprising at least one heating station, at least one forming station, and a separating station, wherein the converter comprises a plurality of holders to secure a glass tube and to index the glass tube through the plurality of processing stations ([0059]-[0060]), and a gas flow system comprising a manifold (12/14) fluidly coupled to a gas source 20 ([0056]-[0057]). Moseler further teaches the manifold has a plurality of gas connections (18), each connection supplies gas to a glass article at the different processing stations. Moseler teaches the manifold with the plurality of gas connections serves as a central hub for supplying gas to a plurality of the processing stations. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a manifold in the gas flow system of Dichter, Frost and Smith, to supply gas to several processing stations simultaneously.  In . 
Regarding claim 20, Smith further teaches the gas delivery assembly comprises a plurality of valves 27 coupled to the gas source and to the plurality of enclosures, and valve actuators 23 to operate the valve to open and close positions (col. 2 lines 56-58, col. 3 lines 9-12, 26-48, col. 4 lines 32-39). Smith teaches the valves are opened for pre-determined period of time (col. 4 lines 36-37). Smith teaches valves and valve actuators are well-known features for delivering gas to the inside of a glass article.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further employed valves and actuators for the gas delivery assembly in the apparatus Dichter and Frost so as to provide controlled delivery of the gas in the different processing stations of Frost. 
Regarding claims 21-22, Frost teaches the gas flow supplied to the distal end of the glass article is controlled with a mass flow controller (MFC), which naturally measures the gas flow rate passing from the gas source to the glass article in order to control the flow of the gas ([0095]-[0096], table 1).  Furthermore, Frost teaches MFC supplies the gas flow at variable flow rates ([0095]-[0096], table 1). Thus, the mass flow controllers of Frost can be operated to vary a flow rate of the flow of gas to account for the size of the glass article ([0094], [0097]).  Also, Moseler further teaches the manifold comprises a plurality of mass flow controllers (24) operable to vary a flow rate of the gas from the manifold to the enclosures at the end of a glass tube (figure 1c, 3c, [0065]).  .  
Response to Arguments
Applicant’s arguments, filed February 16, 2021, with respect to the rejection(s) of claim(s) 1 and 30 under Frost have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dichter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741